Citation Nr: 1435212	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-35 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES 

The Veteran asserts that he experienced tinnitus in service, during which his Military Occupational Specialty (MOS) was Field Artillery Crewman, and that he has experienced daily recurring tinnitus since that time.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran was afforded a VA audiological examination in June 2009.  The examiner did not contest the Veteran's report that he currently experienced tinnitus.  However, she stated that she could not provide an opinion on whether his current tinnitus was the same tinnitus experienced in service, or was a result of acoustic trauma during active duty, without resorting to speculation.  She stated that the Veteran's service medical records were not available for review, that a treatment note from 1981 stated that the Veteran's tinnitus had started one month prior to    the appointment, and that he had been sawing concrete three weeks prior to the appointment.  She explained that it was unclear from the treatment note whether his tinnitus started after using the saw.

The Board finds the Veteran's reports, including during his hearing testimony, of the initial in-service onset of his tinnitus and the daily recurrence of such since that time both competent and credible.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence    of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board finds that a state of relative equipoise as to whether the Veteran's current tinnitus was incurred in service has been reached.  Accordingly, the benefit of the doubt rule will be applied, and service connection for tinnitus is granted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran is also seeking service connection for bilateral hearing loss, which he asserts is related to his conceded in-service acoustic trauma.  The June 2009 VA audiological examiner diagnosed the Veteran with bilateral sensorineural hearing loss, but stated that she could not resolve the issue of whether his current hearing loss was related to service without resorting to mere speculation.  She explained that the Veteran's service medical records were unavailable and his first post-service treatment was in 1981, so she could not determine when the Veteran's high frequency hearing loss began.  However, hearing loss need not be shown in    service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Based on the foregoing, the Board finds that an additional VA opinion is necessary prior to adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA audiological examination to determine the current nature of the Veteran's hearing loss and to obtain a medical opinion as to whether such   is possibly related to service.  The claims file must be reviewed in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or greater probability) related to his active service, to include conceded noise exposure therein.  In rendering the opinion, the examiner should explain why the Veteran's hearing loss is/is not merely a delayed response to in-service noise exposure.  

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


